Title: To Thomas Jefferson from C. P. Bennett, 22 July 1807
From: Bennett, C. P.
To: Jefferson, Thomas


                        
                            Sir,
                            New Castle 22nd. July 1807 (Delaware)
                        
                        The Citizens of New Castle animated with strong indignation at the late outrageous attack made by the British
                            Ship Leopard on the American frigate Chesapeake, and anxious to be fully prepared to support such measures as the wisdom
                            of the General Government may finally adopt in relation to this transaction, have associated themselves together and
                            formed a Company, styled “the first Volunteer Co. of Artillerists of the state of Delaware,”—Of which the undersigned have
                            been chosen the Officers.
                        There exists in this State no effective militia law, nor is there any provision for arming troops that may be
                            raised. These circumstances have induced us to apply to you on the part of our Company for two Brass long nines—two brass
                            fours, with their necessary apparatus, and one hundred fuzees, Bayonets, Belts, Cartouch Boxes &ca. When these are
                            received this Company will be completely equipped and ready at a moments warning to enter on any Service that may be
                            directed by the General Government, to repel foreign aggression, or maintain our rights as an independent nation.
                  Accept
                            the assurance of our high Consideration & cordial esteem
                        
                            C P. Bennett Capt.
                            John Bird Capt. Lieut:
                            J:R: Black First Lieut.
                            W I Frazer Second Lieutenant
                        
                    